           Case 1:12-cr-00556-LTS Document 385 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :               12-CR-556 (LTS)
                                                                       :
ANIBAL RAMOS,                                                          :                   ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The Court has received an application for compassionate release pursuant to 18

U.S.C. section 3582(c)(1)(A) from Mr. Anibal Ramos. (See docket entry no. 384.) The

Government is directed to file its response by September 8, 2020. Any reply must be filed by

September 15, 2020.

                 The Government must provide a copy of Mr. Ramos’ complete medical record to

Chambers by email and file the medical record in hard copy and on a CD with a copy of this

Order. The Government is hereby authorized to file Mr. Ramos’ complete medical record under

seal and the parties are authorized to redact sensitive nonpublic medical and personal

information from the publicly-filed versions of their submissions.



SO ORDERED.

Dated: August 25, 2020
       New York, New York

                                                                           /s/ Laura Taylor Swain
                                                                           LAURA TAYLOR SWAIN
                                                                           United States District Judge




RAMOS- COMPASSIONATE RELEASE APP.DOCX                     VERSION AUGUST 25, 2020                         1
